Citation Nr: 1317392	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  10-01 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for headaches including as a manifestation of a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel






INTRODUCTION

The Veteran served on active duty with the United States Navy from April 1951 to January 1952 and then with the United States Air Force from February 1953 to August 1959.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The case was brought before the Board in September 2012, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include affording him a VA examination. The requested development having been partially completed, the case is once again before the Board for appellate consideration of the issue on appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Veteran claims he began having chronic headaches in 1953, during service, which persisted ever since.

As explained in the Board's prior Remand, while the Veteran's specific claimed condition is "headaches," it is clear by his statements and the overall record, that the Veteran is really seeking entitlement to service connection for a psychiatric disability with physiological manifestations, in this case "headaches."  See, e.g., 38 C.F.R. § 4.126(d) (indicating the diagnostic ratings can be used to cover a single disability diagnosed both as a physical condition and as a mental disorder).  The claim was appropriately recharacterized in the Board's prior September 2012 remand.

The Veteran's service treatment records are largely silent as to complaints, treatment or diagnosis of headaches specifically.  On his February 1953 re-enlistment examination form, however, the Veteran checked the box indicating a self-reported history of "frequent or severe headaches."  The actual examination form is not of record, but the physician at that time did not comment on the checked box or otherwise diagnose the Veteran with any pre-existing chronic condition on entrance.  Thereafter, the Veteran served in the Air Force for over six years with no complaints, treatment, or diagnosis of headaches.  

A July 1959 Medical Board Report indicates, however, that the Veteran was recommended for medical discharge due to "psychogenic musculoskeletal reaction, chronic, severe, manifested by headaches for many years."  The report indicates the Veteran's condition started in approximately 1945 (prior to service) and was not permanently aggravated therein.  He was then found to be psychiatrically impaired and unfit for military service.  Despite the finding that the condition pre-existed service, there is no objective evidence confirming this fact and the Veteran was not diagnosed with psychogenic musculoskeletal reaction on entrance into the military.

After service, the record contains hundreds of pages of treatment records.  These records include frequent treatment for anxiety, depression, dementia, and other psychiatric symptomatology.  In contrast, the records contain minimal treatment solely related to headaches.  It is noteworthy the Veteran was treated in the ER in June 2005 following an assault in his home where he was struck on the right side of his head.  Most recently, the Veteran was hospitalized in November 2010 complaining, in part, of a headache that "doesn't seem to resolve."  

The Veteran was provided VA examinations in December 2009 and March 2012 both of which found the Veteran had a diagnosis of tension headaches that "clearly and unmistakably" pre-existed service and "clearly and unmistakably" was not aggravated therein.  Neither examiner, however, addressed whether the Veteran's complaints of headaches are manifestations of a psychiatric condition related to the in-service diagnosis of psychogenic musculoskeletal reaction or otherwise due to service.

The Board previously remanded this claim in February 2012 to provide the Veteran a VA examination and address the psychiatric component of the Veteran's claim. That is, the Board directed the VA to afford the Veteran a VA examination to resolve whether the Veteran's headaches had an underlying psychiatric cause due to service or aggravated by service in light of the medical evidence in this case.

The Veteran was provided a new VA examination in November 2012.  The examiner again diagnosed the Veteran with chronic tension type headaches that pre-dated his military service and were not aggravated therein.  The examiner did not feel the headaches were psychiatric in nature or otherwise related to a psychiatric condition.  However, the examiner did opine that tension headaches can be exacerbated at any time with anxiety or depression, but declined offering any specific opinion with regard to the Veteran's specific case.  Rather, the 2012 VA examiner deferred the questions regarding the Veteran's psychological condition and treatment, to include the possibility of exacerbating his headaches, to a psychiatrist.

In short, while the 2012 VA examiner did find the Veteran had a physical disorder, namely tension headaches, unrelated to a psychiatric disorder causing the Veteran's headaches, the examiner did find an underlying psychiatric disorder can exacerbate tension headaches.  With regard to etiology of the underlying psychiatric disorder, however, the examiner deferred to a psychiatrist.  

The Veteran's representative argues that this November 2012 VA examination is incomplete and not fully responsive to the Board's prior remand directive.  The Board agrees. A new VA examination is required.

The VA should also take this opportunity to obtain any recent VA outpatient treatment records from September 2012 to the present.



Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Ask the Veteran to identify and provide release forms for any private or VA treatment received for any of the claimed conditions since September 2012.  Thereafter, efforts should be made to obtain any and all identified treatment, to include VA outpatient treatment records from September 2012 to the present.  All efforts to obtain identified medical records should be fully documented in the file, and any VA facility must specifically provide a negative response if records are not available.  If any private records are identified, the RO/AMC must make two attempts to obtain those records, or make a formal finding that a second attempt would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).

2. After the above is complete, and records are obtained to the extent available, schedule the Veteran for a VA examination with a psychiatrist.  The claims file must be made available to the examiner in conjunction with the examination.

The examiner is directed to consider the Veteran's service treatment records, notably the July 1959 Medical Board Report showing a diagnosis of "psychogenic musculoskeletal reaction, chronic, severe, manifested by headaches for many years," and the February 1953 self-report of frequent or severe headaches.  The examiner is also directed to consider the medical evidence detailing the Veteran's post-service treatment for various psychiatric diagnoses and headaches, and December 2009, March 2012, and November 2012 VA examinations diagnosing the Veteran with tension headaches separate from his psychiatric diagnoses.

Based on examination findings and a review of the record, the examiner must answer the following questions:

What are the Veteran's current psychiatric diagnoses and:

(a) Are the Veteran's complaints of chronic headaches at least as likely as not (50 percent probability or more) a manifestation of a current psychiatric diagnosis or otherwise due to or aggravated by any psychiatric diagnosis found?  

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.

(b)  Does the evidence of record clearly and unmistakably show (i.e., it is obvious and manifest) that the Veteran had a psychiatric disorder that existed prior to his entry onto active duty?

(c) If the answer to (b) is yes, does the evidence clearly and unmistakably show (i.e., it is obvious and manifest) that the pre-existing condition was not aggravated by service?

(d) If the answer to either (b) or (c) is no, is it at least as likely as not (50 percent probability or more) that the Veteran's psychiatric disorder(s) had its onset in service in light of the July 1959 Medical Board Report diagnosing the Veteran with psychogenic musculoskeletal reaction, manifested by headaches for many years? 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles and reconciling all conflicting evidence.

3. Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).







_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



